PD-0274-15 TUT\\ECdi&! of CmiNALAVft&U

 fyPak.d too si                            Ir.tilfo.iW.iUttA.
 v/i.                                       RD -aa7H-i5BECEiVEDfN
 TUt 5\KV£ (5?*T^iAS                               C0URT CF CR!MINAL APPEALS
  typelUt         r                                         AU3 1O2015
                         M^IOHltl RtMieW MINX BfeAcofeClerk



m t o a m t\^v,                                    AUG x°2015
Xtei^exY/,                                       Abel Acosta, Clerk




 dA\x<L& &^\axfe "IqS^VvS VI Ofouw)& WTO4v«3u& Vcv 6Aw lot \vV\» AtOX\\j